           Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 1 of 13



 1
                                               FILED
 2                                     2020 JAN 27 10:03 AM
                                           KING COUNTY
 3                                    SUPERIOR COURT CLERK
                                              E-FILED
 4                                    CASE #: 20-2-02268-3 SEA

 5

 6             IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
                          IN AND FOR THE COUNTY OF KING
 7
     SOPHEARY SANH,                                  NO.
 8
                         Plaintiff,                  CLASS ACTION COMPLAINT
 9

10   v.

11   OPPORTUNITY FINANCIAL, LLC;
     APPLIED DATA FINANCE, LLC d/b/a
12   PERSONIFY FINANCIAL; and RISE
     CREDIT SERVICE OF TEXAS, LLC d/b/a
13   RISE,

14                         Defendants.

15
                                      I.   INTRODUCTION
16
            Plaintiff Sopheary Sanh alleges on behalf of the putative class and upon
17
     information and belief as set forth herein.
18
            Defendants Opportunity Financial, Personify Financial, and RISE engage in
19
     predatory lending practices that target financially vulnerable consumers. They are in
20

21   the business of lead generation and baiting consumers like Ms. Sanh to enter into

22   loans with outrageous and usurious interest rates. The interest on these loans ranges
23   between 96% and 159% of the principal loan amount. But after trapping a consumer,
24
     the Defendants pass these loans off to banks and other institutions in states with little
25
     to no usury protections. They do this in an attempt to avoid Washington’s strong usury
26
     protections while exploiting Washington resident. Ms. Sanh alleges that Defendants
27

     CLASS ACTION COMPLAINT - 1
           Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 2 of 13



     have engaged in the unfair and deceptive practice of soliciting vulnerable consumers
 1
 2   for loan products with outrageous interest rates and attempting to avoid Washington’s

 3   usury statute.
 4                                       II.   PARTIES
 5
            1.     Plaintiff Sopheary Sanh is a resident of King County, Washington.
 6
            2.     Defendant Opportunity Financial, LLC, is a foreign limited liability
 7

 8   company doing business in King County and throughout the state of Washington.

 9          3.     Defendant Applied Data Finance, LLC, does business in Washington as
10   Personify Financial (“Personify”). Personify is a foreign limited liability company doing
11
     business in King County and throughout the state of Washington.
12
            4.     Defendant RISE Credit Service of Texas, LLC, does business in
13
     Washington as RISE. RISE is a foreign limited liability company doing business in
14

15   King County and throughout the state of Washington.

16                            III.   JURISDICTION AND VENUE

17          5.     Venue is proper pursuant to RCW 4.12.025 (1) and (3) because the
18   Defendants transact business in King County, the Defendants solicited business from
19
     King County residents, King County residents entered into an agreement in King
20
     County, and the tort at issue was committed in King County.
21
            6.     This Court has jurisdiction pursuant to RCW 4.12.020(3) because the
22

23   cause of action arose in King County and pursuant to RCW 19.86.090, which allows

24   Washington residents to bring private right of action Consumer Protection Act claims in

25   the superior courts of this state to enjoin unfair or deceptive business practices that
26
     affect the public interest and cause injury.
27

     CLASS ACTION COMPLAINT - 2
            Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 3 of 13



                                  IV.    FACTUAL ALLEGATIONS
 1
 2          A.        Plaintiff’s Individual Factual Allegations

 3          7.        Plaintiff Sopheary Sanh is a recent college graduate with substantial

 4   federal student loans and medical debt.
 5          8.        In 2015, Ms. Sanh divorced her husband leaving her financially unable to
 6
     pay her bills.
 7
            9.        Unable to pay her debts, Ms. Sanh filed for Chapter 7 bankruptcy to
 8
     discharge certain debts after her divorce and graduation from school.
 9

10          10.       As a result of filing for bankruptcy, Ms. Sanh was ineligible to file for

11   Chapter 7 bankruptcy again for eight years.

12          11.       In March and April of 2019, she received solicitations from the
13
     Defendants at her home in Seattle.
14
            12.       The solicitations included bold language stating that Ms. Sanh was “pre-
15
     approved” or “pre-qualified” for a loan.
16
            13.       For instance, one solicitation stated that since she was “pre-approved,”
17

18   “relief is right around the corner.” The solicitation stated that the loan “is a better way

19   to borrow, with cash in your account as soon as tomorrow.”
20          14.       Another solicitation stated that since Ms. Sanh was “pre-qualified” she
21
     could “request your money today – and receive your money within 48 hours.” The
22
     solicitation further stated, “you can get your money without a trip to the bank. It’s how
23
     lending should be.”
24

25          15.       However, none of the solicitations identified the outrageous interest rates

26   that would be assessed to the principal loan amount.

27

     CLASS ACTION COMPLAINT - 3
             Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 4 of 13



             16.   In fact, in one case where the concept of interest was even
 1
 2   acknowledged, the solicitation touted the benefits of a decreasing interest rate over

 3   time.
 4           17.   But none of the solicitations disclosed interest rates between 96.98%
 5
     and 159.15%.
 6
             18.   The solicitors, however, knew that the loans they were soliciting would
 7
     be tethered to interest rates as high as 96.98% and 159.15%.
 8

 9           19.   The solicitors intentionally withheld information relating to the outrageous

10   interest rates that would accompany these loans.

11           20.   Ms. Sanh was solicited by Personify to enter into a loan agreement with
12   First Electronic Bank.
13
             21.   As a result of Personify’s solicitation, Ms. Sanh entered into a loan
14
     agreement with First Electronic Bank for $3,800.
15
             22.   The loan amount of $3,800 earned interest at 96.98 percent.
16

17           23.   Over the course of 72 payments, the loan of $3,800 will cost Ms. Sanh

18   $11,687.64.

19           24.   Personify was compensated by First Electronic Bank for soliciting
20
     consumers to enter into usurious loans.
21
             25.   Ms. Sanh was solicited by Opportunity Financial, LLC, to enter into a
22
     loan agreement with FinWise Bank.
23
             26.   As a result of Opportunity’s solicitation, Ms. Sanh entered into a loan
24

25   agreement with FinWise Bank for $3,000.

26           27.   The loan amount of $3,000 earned interest at 159.15 percent.
27

     CLASS ACTION COMPLAINT - 4
            Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 5 of 13



            28.     Over the course of 19 payments, the loan of $3,000 will cost Ms. Sanh
 1
 2   $5,239.16.

 3          29.     Opportunity was compensated by FinWise Bank for soliciting consumers
 4   to enter into usurious loans.
 5
            30.     Ms. Sanh was solicited by RISE to enter into a loan agreement with
 6
     FinWise Bank.
 7
            31.     As a result of RISE’s solicitation, Ms. Sanh entered into another loan
 8

 9   agreement with FinWise Bank for $3,000.

10          32.     The loan amount of $3,000 earned interest at 149.09%.

11          33.     Over the course of 48 payments, the loan of $3,000 will cost her
12   $9,666.08.
13
            34.     RISE was compensated by FinWise Bank for soliciting consumers to
14
     enter into usurious loans.
15
            35.     By information and belief, Defendants received additional compensation
16

17   when Washington consumers entered into a loan agreement with an affiliated bank or

18   partner financial institution.

19          36.     In total, Ms. Sanh was loaned $9,800 at a cost of $26,592.88.
20
            37.     These loans were made without regard for whether they were affordable
21
     or whether they could be repaid.
22
            38.     Under RCW 19.52.005, it is a duty of the state to protect citizens from
23
     “debts bearing burdensome interest rates” and from “oppression generally.”
24

25          39.     Under RCW 19.52.020, rates of interest cannot exceed the higher of

26   either (a) twelve percent per annum or (b) four percentage points above the equivalent
27   coupon issue yield of the average bill rate for twenty-six week treasury bills.

     CLASS ACTION COMPLAINT - 5
           Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 6 of 13



            40.    During the time in question, the coupon issue yield of the average bill
 1
 2   rate for twenty-six week treasury bills plus four percentage points was lower than

 3   twelve percent per annum.
 4          41.    After entering into loan agreements with First Electronic Bank and
 5
     FinWise, Ms. Sanh received the loan proceeds and began making payments on them.
 6
            B.     CIVIL RULE 23 ALLEGATIONS
 7
            42.    Plaintiff brings this action on her own behalf and as a class action,
 8

 9   pursuant to CR 23(a) and 23(b) on behalf of the following class:

10          All consumers in the State of Washington who were solicited by Defendant
            Opportunity Financial, Defendant Personify, or Defendant RISE, through
11          U.S. mail sent to the consumer’s address to apply for a ‘pre-approved’ or
            ‘pre-qualified’ consumer loan without clearly disclosing the high costs of
12          such loans, including the potential interest rate that could exceed between
13          96 percent and 159 percent per annum.

14          43.    The proposed class is so numerous that joinder of all members is

15   impracticable. Although the precise number of class members is known only to
16
     Defendants, upon information and belief, there are many consumers that have been
17
     targeted and solicited for consumer loans with usurious and outrageous interest rates.
18
            44.    There are questions of law and fact common to the proposed class.
19
            45.    The principal question as to the class is whether Defendants solicited
20

21   Washington consumers through U.S. mail to apply for a pre-approved or pre-qualified

22   consumer loan without disclosing the high cost of such loans, including the potential

23   interest rate that could exceed between 96 percent and 159 percent per annum.
24
            46.    Another common issue is whether the Defendants, through their
25
     solicitation, violated the CPA through their unfair and deceptive practice of steering
26
     consumers to usurious and outrageous consumer loans.
27

     CLASS ACTION COMPLAINT - 6
            Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 7 of 13



            47.     Plaintiff’s claims are typical of the claims of the proposed class, as they
 1
 2   all arise from the same operative facts and are based on the same legal theories.

 3          48.     Plaintiff will fairly and adequately protect the interests of the proposed
 4   class. Plaintiff is committed to vigorously litigating this matter and has retained counsel
 5
     experienced in handling class actions and claims involving unlawful business
 6
     practices. Neither Plaintiff nor her counsel has any interests which might conflict with
 7
     the interests of the proposed class.
 8

 9          49.     This action may be certified under CR 23(b)(2) because Defendants

10   have acted or refused to act on grounds generally applicable to the proposed class,

11   thereby making appropriate final injunctive relief or corresponding declaratory relief
12   with respect to the class as a whole. Plaintiff’s claim for monetary relief is incidental to
13
     the injunctive and declaratory relief that she seeks. The damages flow directly from
14
     liability to the class as a whole on the claims forming the basis of the injunctive and
15
     declaratory relief. Moreover, computing the monetary relief is simple and relies entirely
16

17   on objective facts, without the need for subjective assessments of each class

18   member’s circumstances. There is no threat of a due process violation because all

19   damages can be objectively determined. Plaintiff’s request for declaratory and
20
     injunctive relief is more than a basis for monetary relief. The relatively modest
21
     monetary relief sought by Plaintiff does not dominate her claim for declaratory and
22
     injunctive relief.
23
            50.     In the alternative, or in addition to certifying under CR 23(b)(2), this
24

25   action may be certified as a CR 23(b)(3) class action. Certification under CR 23(b)(3)

26   is warranted because questions of law or fact common to the class predominate over
27   any questions affecting only individual members.

     CLASS ACTION COMPLAINT - 7
            Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 8 of 13



            51.      A class action is superior to other available methods for fairly and
 1
 2   efficiently adjudicating this controversy, in that:

 3          a. Members of the proposed damages class do not have an overriding interest
 4                in individually controlling the prosecution of separate actions;
 5
            b. No other litigation concerning this controversy has been commenced by or
 6
                  against members of the damages class;
 7
            c. Concentration of litigation is desirable so that all claims can be resolved in
 8

 9                one forum; and

10          d. Management of this case as a damages class action will present

11                significantly fewer difficulties than would be presented in many individual
12                claims challenging Defendants’ unfair and deceptive practice of soliciting
13
                  consumers to enter into loans with outrageous and usurious interest rates.
14

15                      V.    CLASS CLAIMS AND CAUSES OF ACTION
16          A. Defendants Violated the Consumer Protection Act for Committing
               Unfair and Deceptive Acts in Trade or Commerce (Non Per Se CPA
17
               Claim)
18
            52.      Plaintiff re-alleges each and every allegation as set forth above.
19
            53.      Defendants solicited Washington consumers to apply for pre-approved or
20
     pre-qualified loans without disclosing the high costs of such loans, including the
21

22   potential interest rate that could exceed between 96 percent and 159 percent per

23   annum.

24          54.      Defendants have or had a pattern or practice of soliciting Washington
25
     consumers to apply for pre-approved or pre-qualified loans that were usurious and
26
     subject to outrageous interest rates.
27

     CLASS ACTION COMPLAINT - 8
           Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 9 of 13



            55.    Defendants’ practices constitute non per se unfair and deceptive
 1
 2   practices occurring in trade or commerce in violation of the Consumer Protection Act,

 3   Chapter 19.86 RCW.
 4          56.    Defendants’ practices adversely impact the public interest and caused
 5
     injury and have the capacity to injure other persons.
 6
            57.    As a direct and proximate cause of Defendants’ practices, Plaintiff and
 7
     the members of the class she seeks to represent have suffered injury and damages in
 8

 9   an amount to be proven at the time of trial.

10          B. Defendants Violated the Consumer Protection Act for Transacting
               Usurious Contracts (Per Se CPA Claim)
11
            58.    Plaintiff re-alleges each and every allegation as set forth above.
12

13          59.    The CPA prohibits “unfair methods of competition and unfair or deceptive

14   acts or practices in the conduct of any trade or commerce.”

15          60.    Under RCW 19.52.020, rates of interest cannot exceed the higher of
16
     either (a) twelve percent per annum or (b) four percentage points above the equivalent
17
     coupon issue yield of the average bill rate for twenty-six week treasury bills.
18
            61.    Under RCW 19.52.030 contracts shall be usurious if they contain an
19
     interest rate that is greater than the rate permitted under RCW 19.52.020.
20

21          62.    Washington’s legislature has declared that “entering into or transacting a

22   usurious contract” is an unfair act or practice in the conduct of commerce for the

23   purpose of the application of the [C]onsumer [P]rotection [A]ct.” RCW 19.52.036
24
     (emphasis added).
25

26
27

     CLASS ACTION COMPLAINT - 9
           Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 10 of 13



            63.    In the four years preceding the filing of this complaint, the coupon issue
 1
 2   yield of the average bill rate for twenty-six week treasury bills plus four percentage

 3   points was lower than twelve percent per annum.
 4          64.    Defendants have a practice or patter of transacting usurious contracts by
 5
     soliciting Washington consumers to apply for pre-approved or pre-qualified loans in
 6
     excess of 12 percent per annum, brokering the contracts and supporting and
 7
     facilitating consumers entering into usurious contracts.
 8

 9          65.    Defendants’ practices constitute per se unfair and deceptive practices

10   occurring in trade or commerce in violation of the Consumer Protection Act, Chapter

11   19.86 RCW.
12          66.    Defendants’ practices adversely impact the public interest and caused
13
     injury and have the capacity to injure other persons.
14
            67.    As a direct and proximate cause of Defendants’ practices, Plaintiff and
15
     the members of the class she seeks to represent have suffered injury and damages in
16

17   an amount to be proven at the time of trial.

18          C. Unjust Enrichment

19          68.    Plaintiff re-alleges each and every allegation as set forth above.
20
            69.    An unjust enrichment claim allows aggrieved parties to recover the value
21
     of benefits that are wrongly retained by another party where fairness and justice
22
     require it.
23
            70.    An unjust enrichment claim requires a plaintiff to establish the following
24

25   elements: (1) that the plaintiff conferred a benefit on the defendant; (2) the defendant

26   knew or appreciated the benefit; (3) that the defendant’s acceptance or retention of the
27

     CLASS ACTION COMPLAINT - 10
              Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 11 of 13



     benefit without payment of the benefit’s value would be inequitable under the
 1
 2   circumstances.

 3            71.   Washington consumers conferred a benefit on Defendants by accepting
 4   their solicitation to enter into usurious loan agreements that were subject to
 5
     outrageous interest rates.
 6
              72.   Defendants knew and appreciated that Washington consumers were
 7
     induced to enter into usurious loan agreements that were subject outrageous interest
 8

 9   rates.

10            73.   Defendants were compensated for their practice of soliciting consumers

11   to enter into usurious loan agreements that were subject to outrageous interest rates.
12            74.   Defendants were additionally compensated when a consumer entered
13
     into a usurious loan agreement subject to an outrageous interest rate.
14
              75.   Defendants’ acceptance and retention of compensation for soliciting
15
     consumers to enter into usurious loan agreements that were subject to outrageous
16

17   interest rates without paying the value of such benefit is inequitable under the

18   circumstances.

19            76.   Washington consumers are entitled to a relief and remedy for
20
     Defendants’ conduct, including compensatory damages and/or disgorgement.
21
                                  VI.   PRAYER FOR RELIEF
22
              WHEREFORE, Plaintiff Sopheary Sanh respectfully requests that the Court
23
     enter judgment as follows:
24

25      (a) Certification of the class as proposed, under CR 23, appointing Plaintiff and her

26            counsel to represent the class;
27

     CLASS ACTION COMPLAINT - 11
          Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 12 of 13



        (b) An injunction under Chapter 19.86 RCW enjoining Defendants from soliciting
 1
 2         consumers to apply for loans with usurious and outrageous interest rates

 3         without disclosure;
 4      (c) Judgment against Defendants for actual damages pursuant to RCW 19.86.090;
 5
        (d) Treble damages pursuant to RCW 19.86.090;
 6
        (e) Out-of-pocket and investigative expenses;
 7
        (f) An award of costs and reasonable attorneys’ fees based on all applicable
 8

 9         statutes and other grounds, including RCW 19.86.090;

10      (g) Pre-judgment interest on all amounts awarded as allowed by law

11      (h) Post-judgment interest;
12      (i) A supplemental award to cover any adverse tax consequences of the judgment;
13
           and
14
        (j) Awarding Plaintiff such further equitable, legal or additional relief as may be
15
           appropriate and just.
16

17         Dated: January 27, 2020

18                                             BRESKIN JOHNSON & TOWNSEND, PLLC

19                                             By: s/ Brendan W. Donckers
                                                     Brendan W. Donckers, WSBA #39406
20                                                   Roger M. Townsend, WSBA #25525
21                                                   1000 Second Avenue, Suite 3670
                                                     Seattle, WA 98104
22                                                   (206) 652-8660
                                                     bdonckers@bjtlegal.com
23                                                   rtownsend@bjtlegal.com

24                                             LEONARD LAW
25
                                               By: s/ Sam Leonard
26                                                   Sam Leonard, WSBA #46498
                                                     1001 4th Avenue, Suite 3200
27                                                   Seattle, WA 98154

     CLASS ACTION COMPLAINT - 12
          Case 2:20-cv-00310-RSL Document 1-1 Filed 02/26/20 Page 13 of 13



                                             (206) 486-1176
 1                                           sam@seattledebtdefense.com
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

     CLASS ACTION COMPLAINT - 13
